 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOSHUA ALLAN JACKSON,

 9                              Plaintiff,                 CASE NO. 2:21-cv-00474-RSM-BAT

10           v.                                            ORDER ALLOWING PLAINTIFF
                                                           TO FILE REPLY
11   JACK WARNER, et al.,

12                              Defendant.

13          By order dated June 21, 2021, the Court directed Defense counsel to file a response to
14   Plaintiff’s claim he is being barred from e-filing documents. Dkt. 25. Defense counsel has now
15   filed a response. Dkt. 26. The Court hereby ORDERS:
16          Plaintiff may file a reply to the response (Dkt. 26) by July 1, 2021.
17          DATED this 24th day of June, 2021.
18

19                                                          A
                                                          BRIAN A. TSUCHIDA
20                                                        United States Magistrate Judge

21

22

23



     ORDER ALLOWING PLAINTIFF TO FILE
     REPLY - 1
